994 So. 2d 1131 (2008)
Chantal RODRIGUEZ, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D08-76.
District Court of Appeal of Florida, Third District.
January 15, 2008.
Paul Morris, Miami, for petitioner.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for respondent.
Before COPE and GREEN, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
In the light of the state's candidand, we find, correctconfession of error in the trial court's determination, after an Arthur hearing, that the defendant had committed a non-bondable offense, the writ is granted and the cause remanded with directions to the trial court to fix a reasonable bond.